Citation Nr: 1036349	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-33 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
lumbar spine; degenerative disc disease with compression of the 
right L4-L5 nerve root, claimed as a low back disorder, including 
as secondary to paralysis of the right femoral and sciatic nerve.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2006 and December 2007 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.

Effective April 1972, the Veteran is in receipt of a total 
disability rating based on individual unemployability (TDIU).

The issue of entitlement to an increased rating for a head trauma 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disorder is not attributable to service or 
his service-connected paralysis of the right femoral and sciatic 
nerve.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to 
include as secondary to the Veteran's service-connected paralysis 
of the right femoral and sciatic nerve, have not been met.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2006, July 2006, and September 
2007 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded a VA examination fully 
addressing the nature and etiology of his disability in November 
2007.  Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran is contending that his low back disorder is as a 
result of his service- connected paralysis of his right femoral 
and sciatic nerve.  The preponderance of the evidence shows that 
the Veteran's low back disorder had an acute onset in April 2007 
and is not due to his in-service injury.  Therefore, the claim is 
denied.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease was 
incurred during active military service; and (3) a relationship 
exists between the current disability and the in-service injury 
or disease.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected disability 
by a service-connected disability.  See 38 C.F.R. § 3.310 (2009); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen, 7 Vet. App. at 448.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The current medical evidence shows that the Veteran is diagnosed 
spondylosis of the lumbar spine and degenerative disc disease 
with compression of the right L4-L5 nerve root.  

In a July 2007 VA treatment record, the Veteran's treating 
physician noted the following: "Patient presented to assess his 
lower back.  According to his service connection, he did suffer 
cerebral trauma with residual organic brain syndrome.  From the 
way I see his back, it should also be service connected."

The physician assessed the Veteran with "lower back pain, 
chronic in nature, intermittent, secondary to degenerative joint 
disease, spondylosis, trauma major factor which most likely could 
be service connected."

The Veteran underwent a VA spine examination in November 2007.  
The examiner reviewed the Veteran's records.  The Veteran 
reported a low back pain with an onset in 1980.  He had some 
radiation of pain down to the right hip with a continuous 
duration.  He rated his pain at a 9 out 10.  He does not have 
flare-ups.  He treats his pain with a TENS unit and medication.  

The examiner diagnosed spondylosis of the lumbar spine and 
degenerative disc disease with compression of the right L4-L5 
nerve root.  The examiner opined that it was not as least as 
likely as not that the Veteran's low back disorder was related to 
traumatic injury to the skull during service or secondary to the 
paralysis of the right femoral and sciatic nerve, as due to the 
traumatic brain injury during service.   

In support of his opinion, the examiner stated that the Veteran 
report an acute onset of leg and back pain upon exiting his truck 
in 2007.  A subsequent MRI showed abnormalities.  Upon review of 
the Veteran's records, the examiner opined that the Veteran's 
back disorder is not related to the 1970 injury.  He had an acute 
onset and the pain has persisted since that time.  The Veteran's 
legs are of equal length and he does not have atrophy of the 
calves, calluses, or other indication of an abnormal gait.  
Accordingly, the examiner concluded that the low back disorder is 
a result of the aging process.  

While the Veteran's treating physician opined that his low back 
disorder could be related to his in-service trauma, that opinion 
is speculative.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the use of equivocal language such 
as "could be" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and is 
too speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language 
by a physician is too speculative).

It is the Board's principal responsibility to assess the 
credibility and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well- reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  The Court has held that a bare conclusion, 
even one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).

In the present case, the Board assesses greater probative value 
to the VA examiner's opinion over the treating physician.  
Although the VA examiner's opinion was against the claim it was 
more persuasive since the examiner reviewed the claims file, 
examined the Veteran, discussed pertinent evidence, and provided 
a rationale for the opinion.

In contrast, the treating physician's opinion was speculative and 
did not explain the basis for why the Veteran's back disorder was 
related to his service-connected injury.  The fact that a Veteran 
has received regular treatment from a physician is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  This notwithstanding, the Court has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 
Vet. App. 467, 471- 73 (1993).

The board has also considered the Veteran's lay statements that 
his low back disorder is due to his period of service.  An 
analysis of lay evidence requires consideration of both the 
credibility and the competency of the lay witness.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")); see also 38 C.F.R. § 3.159(a)(2).  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Here, the Veteran was involved in a 
significant motor vehicle accident during service, in which he 
sustained a skull fracture.  All his injuries and treatment were 
carefully documented.  At no point subsequent to his treatment, 
did the Veteran allege a low back disorder as a result on this 
accident until this claim, 36 years after service.  Accordingly, 
there is no credible evidence that the Veteran's low back 
disorder was incurred during service.  

The Veteran also alleges that his low back disorder is secondary 
to his service-connected femoral and sciatic paralysis.  In 
ascertaining the competency and probative value of lay evidence, 
recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) have underscored the importance of 
determining whether a layperson is competent to identify the 
medical condition in question.  As a general matter, a 
layperson is not capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
In certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran has been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning 
rheumatic fever).  Moreover, the Board must consider the weight 
of the lay statement, particularly if such statement is a mere 
conclusory generalized lay statement.  See Waters v. Shinseki, 
601 F.3d 1274, 1278 (2010).  In assessing the competency and 
weight of lay statements, evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine.  While he is 
competent to testify as to the symptomatology from his low back 
disorder, he is not competent to reach the determination that one 
disability has the effect of causing or worsening another 
disability.  Such a determination would require a demonstrable 
degree of medical specialization, as it concerns matters of 
internal medicine rather than readily identifiable 
manifestations.

As the evidence is against finding a nexus between the Veteran's 
back disorder and his service-connected paralysis of the femoral 
and sciatic nerve, reasonable doubt does not arise and the claim 
is denied.  38 U.S.C.A. §5107(b).  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.  The benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for a low back disorder, including as 
secondary to service-connected paralysis of the femoral and 
sciatic nerve is denied.






REMAND

This remand is to afford the Veteran readjudication of his PTSD 
claim under a recently-amended and liberalizing regulation, 
specifically C.F.R. § 3.304(f)(3), as revised effective July 13, 
2010, and which provides as follows:  

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity, 
and;

A VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder, and the Veteran's symptoms 
are related to the claimed stressor;

In the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  

See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)).

For purposes of the revised regulation, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. 

The Veteran underwent a VA examination in November 2006, during 
which the examiner stated that the Veteran did not have a 
diagnosis of PTSD because he did not meet the stressor criteria.  
However, a September 2006 statement from the JSRRC coordinator 
states that the Veteran was exposed to an in-service stressor.  

Given these factors, the Veteran should be provided a VA 
examination, to be conducted by a VA physician or VA contract 
physician, for the purpose of determining whether he has PTSD 
related to his claimed in-service stressors or otherwise has 
psychiatric disability that began during service or is otherwise 
related to his period of active service.  See 38 U.S.C.A. 
§ 5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated him for 
psychiatric disability from the time of 
his discharge from active service 
forward.

	After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain 
records from each health care provider 
the Veteran identifies.  The records 
sought should include any relevant 
records of VA or private treatment.

The Veteran should also be advised that 
with respect to private medical evidence 
he may alternatively obtain the records 
on his own and submit them to the RO.

2.	Once all available medical records have 
been received, arrange for a VA mental 
health examination with an appropriate 
psychiatrist or psychologist.  The 
purpose of the examination is to 
determine whether the Veteran has 
psychiatric disability, to include PTSD 
if diagnosed, which had its onset or was 
aggravated during active service, or is 
a result of any incident of service.  

The following considerations will govern 
the examination:
   
a.	The claims file and a copy of this 
remand will be made available to 
the examiner, who will acknowledge 
receipt and review of these 
materials in any report generated 
as a result of this remand.

b.	If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further 
examinations.  All indicated tests 
and studies must be performed.  

c.	The examiner must provide a 
diagnosis for each psychiatric 
disorder found, and should include 
a specific finding as to whether 
the Veteran has PTSD.

d.	If PTSD is diagnosed, the examiner 
must specifically opine whether 
the stressor (or stressors) 
claimed by the Veteran is (or are) 
adequate to support a diagnosis of 
PTSD, and whether the Veteran's 
symptoms are related to the 
claimed stressor(s).

e.	If any other current psychiatric 
disability is diagnosed, the 
examiner must specifically opine 
whether it is at least as likely 
as not that such disorder is 
etiologically related to service.

f.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  

3.	Readjudicate the issue of service 
connection for a psychiatric 
disorder, to include PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  If the benefit sought remains 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


